Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim 

identifying a plurality of evaluation functions related to operation of a machine learning system as a first set of inputs for a computing process configured to generate a Pareto set of solutions of the evaluation functions, the evaluation functions including at least two of generalization performance of the machine learning system, computing resource utilization of the machine learning system, or model interpretability;

 in claims 1, 8, and 15.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed 

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	The claimed invention is directed to “mathematical concepts” without significantly more.
	The claims recite:
		evaluation functions
		inputs for a computing process
		generate a Pareto set of solutions
		generalization performance
		computing resource utilization
		model interpretability
		initial search points
		potential solution

		associated weight for each of the variables

Claim 1
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “A method, comprising…”. Therefore, it is a “method” (or “process”), which is a statutory category of invention. 

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 1 recite abstract ideas?

	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mathematical concepts”:

identifying a plurality of evaluation functions related to operation of a machine learning system as a first set of inputs for a computing process configured to generate a Pareto set of solutions of the evaluation functions, the evaluation functions including at least two of generalization performance of the machine learning system, computing resource utilization of the machine learning system, or model interpretability;


identifying a set of initial search points for the computing process, each of the search points including a potential solution of the evaluation functions, each of the potential solutions including values for a set of variables affecting the evaluation functions and an associated weight for each of the variables; and


performing the computing process using both the plurality of evaluation functions and the set of initial search points such that the computing process varies the potential solutions over a potential solution space, thereby identifying the Pareto set of solutions that improve or hold steady a performance score of each of the evaluation functions.

Step 2A (Prong Two) inquiry:

	Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? 

Applicant’s claims contain the following two “additional elements”:

	(2) a “computing resource”

	A “machine learning system” is a broad term that includes learning systems that are merely programmed into a general purpose computer. This limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “computing resource” is a broad term that includes “resources” that are merely programmed into a general purpose computer. This limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
	Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following two “additional elements”:

	(2) a “computing resource”

	A “machine learning system” is a broad term that includes learning systems that are merely programmed into a general purpose computer. Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “computing resource” is a broad term that includes “resources” that are merely programmed into a general purpose computer. Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.



Claim 2
	Claim 2 recites:
2. The method of claim 1, further comprising outputting a graphical visualization of the potential solution space explored by the computing process.

	Applicant’s claim 2 merely teaches the gathering and analyzing information using conventional techniques and displaying the result. Though the display of the result is an “additional element”, it does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 2 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 3
	Claim 3 recites:
3. The method of claim 1, wherein the computing process varies the associated weights of the potential solutions in a potential weight space, the method further comprising outputting a graphical or textual visualization of the potential weight space.

	Applicant’s claim 3 merely teaches the gathering and analyzing information using conventional techniques and displaying the result. Though the display of the result is an “additional element”, it does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 3 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 4
	Claim 4 recites:
4. The method of claim 1, further comprising outputting a graphical or textual visualization of the performance scores of the evaluation functions.

	Applicant’s claim 4 merely teaches the gathering and analyzing information using conventional techniques and displaying the result. Though the display of the result is an “additional element”, it does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 4 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 5
	Claim 5 recites:
5. The method of claim 1, wherein the potential solution space includes varying values for all of the variables.

	Applicant’s claim 5 merely teaches the variation of values for variables. This is a mere recital of more abstract matter with no additional elements. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea.
	Claim 5 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101. (See, M.P.E.P. § 2106.05)

Claim 6
	Claim 6 recites:
6. The method of claim 1, further comprising outputting a recommendation for future improvements based on the Pareto set of solutions.

	Applicant’s claim 6 merely teaches the gathering and analyzing information using conventional techniques and displaying the result. Though the display of the result is an “additional element”, it does not 
	Claim 6 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101. (See, M.P.E.P. § 2106.05).

Claim 7
	Claim 7 recites:
7. The method of claim 1, further comprising modifying operation of a computing system based on the Pareto set of solutions to improve operation of the computing system.

	Applicant’s claim 7 merely teaches the “modification” of the operation of a computer. The mere running of a program modifies the operation of a computer. This is a mere recital of more abstract matter with no additional elements. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea.
	Claim 7 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101. (See, M.P.E.P. § 2106.05)

Claim 8
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “A non-transitory computer-readable medium containing instructions which, in response to being executed by one or more processors, cause a system to perform operations, the operations comprising…”. Therefore, it is a “product of manufacture”, which is a statutory category of invention. 

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 8 recite abstract ideas?

	YES. The following limitations in Claim 8 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mathematical concepts”:

identifying a plurality of evaluation functions related to operation of a machine learning system as a first set of inputs for a computing process configured to generate a Pareto set of solutions of the evaluation functions, the evaluation functions including at least two of generalization performance of the machine learning system, computing resource utilization of the machine learning system, or model interpretability;


identifying a set of initial search points for the computing process, each of the search points including a potential solution of the evaluation functions, each of the potential solutions including values for a set of variables affecting the evaluation functions and an associated weight for each of the variables; and


performing the computing process using both the plurality of evaluation functions and the set of initial search points such that the computing process varies the potential solutions over a potential solution space, thereby identifying the Pareto set of solutions that improve or hold steady a performance score of each of the evaluation functions.

Step 2A (Prong Two) inquiry:

	Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? 

Applicant’s claims contain the following two “additional elements”:
	(1) a “machine learning system” and 
	(2) a “computing resource”

 M.P.E.P. § 2106.05(I)(A)).

	A “computing resource” is a broad term that includes “resources” that are merely programmed into a general purpose computer. This limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
	Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following two “additional elements”:
	(1) a “machine learning system” and 
	(2) a “computing resource”

 M.P.E.P. § 2106.05(II)).

	A “computing resource” is a broad term that includes “resources” that are merely programmed into a general purpose computer. Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 8 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 9

9. The non-transitory computer-readable medium of claim 8, the operations further comprising outputting a graphical or textual visualization of the potential solution space explored by the computing process.

	Applicant’s Claim 9 merely teaches the gathering and analyzing information using conventional techniques and displaying the result. Though the display of the result is an “additional element”, it does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 9 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 10
	Claim 10 recites:
10. The non-transitory computer-readable medium of claim 8, wherein the computing process varies the associated weights of the potential solutions in a potential weight space; and the operations further comprise outputting a graphical or textual visualization of the potential weight space.

	Applicant’s claim 10 merely teaches the gathering and analyzing information using conventional techniques and displaying the result. 
	Claim 10 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 11
	Claim 11 recites:
11. The non-transitory computer-readable medium of claim 8, the operations further comprising outputting a graphical or textual visualization of the performance scores of the evaluation functions.

	Applicant’s Claim 11 merely teaches the gathering and analyzing information using conventional techniques and displaying the result. Though the display of the result is an “additional element”, it does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 11 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 12
12 recites:
12. The non-transitory computer-readable medium of claim 8, wherein the potential solution space includes varying values for all of the variables.

	Applicant’s Claim 12 merely teaches the variation of values for variables. This is a mere recital of more abstract matter with no additional elements. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea.
	Claim 12 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101. (See, M.P.E.P. § 2106.05).

Claim 13
	Claim 13 recites:
13. The non-transitory computer-readable medium of claim 8, the operations further comprising outputting a recommendation for future improvements based on the Pareto set of solutions.

	Applicant’s Claim 13 merely teaches the gathering and analyzing information using conventional techniques and displaying the result. Though the display of the result is an “additional element”, it does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
 M.P.E.P. § 2106.05).

Claim 14
	Claim 14 recites:
14. The non-transitory computer-readable medium of claim 8, the operations further comprising modifying operation of a computing system based on the Pareto set of solutions to improve operation of the computing system.

	Applicant’s Claim 14 merely teaches the “modification” of the operation of a computer. The mere running of a program modifies the operation of a computer. This is a mere recital of more abstract matter with no additional elements. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea.
	Claim 14 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101. (See, M.P.E.P. § 2106.05).

Claim 15
	Step 1 inquiry: Does this claim fall within a statutory category?



Step 2A (Prong One) inquiry:

	Are there limitations in Claim 15 recite abstract ideas?

	YES. The following limitations in Claim 15 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mathematical concepts”:

identifying a plurality of evaluation functions related to operation of a machine learning system as a first set of inputs for a computing process configured to generate a Pareto set of solutions of the evaluation functions, the evaluation functions including at least two of generalization performance of the machine learning system, computing resource utilization of the machine learning system, or model interpretability;


identifying a set of initial search points for the computing process, each of the search points including a potential solution of the evaluation functions, each of the potential solutions including values for a set of variables affecting the evaluation functions and an associated weight for each of the variables; and


performing the computing process using both the plurality of evaluation functions and the set of initial search points such that the computing process varies the potential solutions over a potential solution space, thereby identifying the Pareto set of solutions that improve or hold steady a performance score of each of the evaluation functions.

Step 2A (Prong Two) inquiry:

	Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? 

Applicant’s claims contain the following two “additional elements”:
	(1) a “machine learning system” and 
	(2) a “computing resource”

	A “machine learning system” is a broad term that includes learning systems that are merely programmed into a general purpose computer.  M.P.E.P. § 2106.05(I)(A)).

	A “computing resource” is a broad term that includes “resources” that are merely programmed into a general purpose computer. This limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
	Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following two “additional elements”:
	(1) a “machine learning system” and 
	(2) a “computing resource”

	A “machine learning system” is a broad term that includes learning systems that are merely programmed into a general purpose computer.  M.P.E.P. § 2106.05(II)).

	A “computing resource” is a broad term that includes “resources” that are merely programmed into a general purpose computer. Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 15 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 16
	Claim 16 recites:
16. The system of claim 15, the operations further comprising outputting a graphical visualization of 

	Applicant’s Claim 16 merely teaches the gathering and analyzing information using conventional techniques and displaying the result. Though the display of the result is an “additional element”, it does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 16 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 17
	Claim 17 recites:
17. The system of claim 15, wherein the computing process varies the associated weights of the potential solutions in a potential weight space; and the operations further comprise outputting a graphical or textual visualization of the potential weight space.

	Applicant’s Claim 17 merely teaches the gathering and analyzing information using conventional techniques and displaying the result. Though the display of the result is an “additional element”, it does not 
	Claim 17 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 18
	Claim 18 recites:
18. The system of claim 15, the operations further comprising outputting a graphical or textual visualization of the performance scores of the evaluation functions.

	Applicant’s Claim 18 merely teaches the gathering and analyzing information using conventional techniques and displaying the result. Though the display of the result is an “additional element”, it does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 18 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 19
	Claim 19 recites:


	Applicant’s Claim 19 merely teaches the gathering and analyzing information using conventional techniques and displaying the result. Though the display of the result is an “additional element”, it does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 19 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101. (See, M.P.E.P. § 2106.05).

Claim 20
	Claim 20 recites:
20. The system of claim 15, the operations further comprising modifying operation of a computing system based on the Pareto set of solutions to improve operation of the computing system.

	Applicant’s Claim 20 merely teaches the “modification” of the operation of a computer. The mere running of a program modifies the operation of a computer. This is a mere recital of more abstract matter with no additional elements. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea.
 M.P.E.P. § 2106.05).

Conclusion
            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, 

                Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
20 OCT 2021